        Case 1:17-cv-01789-DLC Document 448 Filed 09/27/19 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK




 SECURITIES AND EXCHANGE
 COMMISSION,

                            Plaintiff,

                     v.                   CASE NO. 17-CV-1789 (DLC)

 LEK SECURITIES CORPORATION,
 SAMUEL LEK,
 VALI MANAGEMENT PARTNERS dba
   AVALON FA LTD,
 NATHAN FAYYER, and
 SERGEY PUSTELNIK a/k/a
   SERGE PUSTELNIK,
                        Defendants.



      PLAINTIFF SEC’S MEMORANDUM OF LAW IN OPPOSITION TO
 DEFENDANTS’ MOTION IN LIMINE TO “PRECLUDE THE SEC OR THE COURT
        FROM USING OF THE PHRASE ‘AVALON DEFENDANTS’”




                                                David J. Gottesman
                                                Olivia S. Choe
                                                Sarah S. Nilson
                                                U.S. Securities and Exchange
                                                Commission
                                                100 F Street N.E.
                                                Washington, D.C. 20549
                                                Tel.: (202) 551-4470 (Gottesman)
                                                Fax: (202) 772-9292
                                                Email: gottesmand@sec.gov
September 27, 2019                              Attorneys for Plaintiff
         Case 1:17-cv-01789-DLC Document 448 Filed 09/27/19 Page 2 of 8



       Plaintiff U.S. Securities and Exchange Commission (“SEC”) responds as follows to the

motion of Defendants Avalon FA Ltd (“Avalon”), Nathan Fayyer (“Fayyer”) and Serge

Pustelnik (“Pustelnik”) (collectively “Defendants”) to “preclude the SEC or the Court from using

of the phrase ‘Avalon Defendants.’”

                                       INTRODUCTION

       Defendants ask the Court to prohibit the use of the term “Avalon Defendants,” and they

go so far as to ask that the SEC not even be allowed to use the term in its arguments to the jury.

In effect, the Fayyer and Pustelnik are trying to cover up their deep ties to and involvement in

Avalon, and they are misusing the motion in limine process to accomplish that.

       There is nothing misleading or unfairly prejudicial about the term “Avalon Defendants.”

The term is a plain and simple descriptor, not an argument. Even if the term were deemed to be

an argument implying a connection between and among Avalon, Fayyer and Pustelnik, the

implication is a fair one: The undisputed evidence shows that Fayyer and Pustelnik were deeply

involved in running and controlling Avalon. Thus, the term “Avalon Defendants” fairly

connotes their involvement with their company, Avalon. In any event, prohibiting the use of the

term would be impractical and unnecessary.

                                        BACKGROUND

       This case involves market manipulation, including two schemes known as “layering” and

“cross-market scheme.” The trading orders were entered by Avalon’s trade groups. Avalon,

Fayyer and Pustelnik – who filed a joint Answer to the SEC’s Complaint – admitted in their

Answer that Fayyer was a principal of Avalon and handled its day-to-day operations, and that

Fayyer oversaw Avalon’s trade groups. The SEC’s Complaint alleges that Avalon, Fayyer and

Pustelnik directly violated the applicable federal securities laws, that Fayyer and Pustelnik aided
          Case 1:17-cv-01789-DLC Document 448 Filed 09/27/19 Page 3 of 8



and abetted Avalon’s and each other’s violations. The Complaint also alleges that Pustelnik is

liable under section 20(a) of the Securities Exchange Act because he controlled Avalon and was

culpable in its violations. ECF No. 1, Complaint, at 54-55. The defendants deny the allegations

against them. Trial is set to begin on October 21, 2019.

                                                ARGUMENT

I.      Because Fayyer and Pustelnik Indisputably Were Affiliated With Avalon,
        Use of the Term “Avalon Defendants” Fairly Describes Them

        A.        Fayyer Was the President of Avalon and He Ran Avalon

        Fayyer has admitted that he was a principal of Avalon, the president of Avalon, and he

was the head of the company. ECF No. 65 (Answer of defendants Avalon FA Ltd., Nathan

Fayyer and Sergey Pustelnik (“Answer”)) ¶¶ 5, 29; ECF No. 32 (Fayyer Decl.) ¶ 1 (stating he is

the President of Avalon). Avalon’s corporate documents stated he was its sole owner and

director. Answer ¶¶ 19, 21. Fayyer handled Avalon’s day-to-day and back-office operations.

Answer ¶¶ 21, 29. Avalon traders were formed into trade groups, with Fayyer overseeing those

trade groups. Answer ¶ 29. Fayyer specifically invited traders to do layering through Avalon.

Exhibit 1 (SEC Trial Exhibit 1 (1/18/2013 email)) (Fayyer inviting trader to do layering)) 1.

        These are only some of the facts showing Fayyer ran Avalon. In light of these facts,

there can be no dispute that Fayyer is so closely tied to Avalon that it is appropriate to refer to

him as an “Avalon Defendant.”

        B.       Pustelnik Was Closely Affiliated With Avalon

        Pustelnik also was closely affiliated with and involved in operations of Avalon. Pustelnik

introduced Avalon to Lek Securities. Exhibit 2 (Avalon/Fayyer Response to SEC Requests for


1
  Exhibits to the Gottesman Declaration, which is being submitted simultaneously herewith, are denoted “Exhibit
__” throughout.

                                                        2
         Case 1:17-cv-01789-DLC Document 448 Filed 09/27/19 Page 4 of 8



Admission), ¶ 16. When Avalon opened its account at Lek in 2010, Pustelnik lent $100,000 to

open the account. Exhibit 3 (1/30/14 Fayyer Test.) at 146:21-147:5; Exhibit 4 (1/31/14 Fayyer

Test.) at 448:23-449:8; Exhibit 5 (2/11/14 Pustelnik Test.) at 192:2-192:4. Pustelnik then

became a registered representative at Lek Securities (until 2015), assigned to the Avalon

account. Answer ¶¶ 6, 8, 20, 34. Avalon was Pustelnik’s largest client at Lek Securities.

Answer ¶ 80.

       Pustelnik helped find traders to do layering through Avalon. For example, on January 18,

2013, Fayyer sent an email to “Reggy,” who later became a trade group leader at Avalon.

Exhibit 1. Fayyer stated, “[m]y name is Nathan and I received your contact from Serge. . . . He

told me that you had a group of traders and were interested in setting up some accounts for

layering and other different strategies.”

       Pustelnik kept an Avalon server, containing Avalon’s business records, at Pustelnik’s

residence. Exhibit 4, at 358:7-358:18 (server produced to SEC was purchased by Avalon in

2012, and owned by Avalon); Exhibit 6 (2/15/18 Fayyer Tr.) at 261:10-261:16 (server housed at

Pustelnik’s residence). Exhibit 7 (3/20/18 Pustelnik Depo.) at 111:25-112:8 (“I don’t remember

who owned the actual machine itself, it’s been a long time ago, but it has been in my residence,

yes.”)] Pustelnik did not maintain any other clients’ servers in his residence. Exhibit 5 (2/11/14

Pustelnik Test.) at 43:14-43:15.

       Pustelnik held a credit card in the name of “Avalon Fund Aktiv,” which was an affiliate

of Avalon that paid Fayyer a salary and “other expenses associated with Avalon’s operations.”

Answer ¶¶ 22, 30. Between 2010 and 2016, Pustelnik provided various technology services to

Avalon’s back-office operations. Answer ¶ 30.




                                                3
          Case 1:17-cv-01789-DLC Document 448 Filed 09/27/19 Page 5 of 8



       The SEC will present evidence at trial showing that Pustelnik and his affiliates received

millions of dollars in payments from Avalon or its affiliates.

       This is just part of the evidence showing Pustelnik close involvement in Avalon. In light

of his connections to Avalon, there is nothing improper about referring to Pustelnik as an

“Avalon Defendant.”

II.        The Use of the Term “Avalon Defendants”
           Is Relevant and Not Unfairly Prejudicial

       The Defendants argue that the term “Avalon Defendants” is irrelevant and unfairly

prejudicial. They are mistaken on both counts. The term is relevant. It is simply a descriptor

that fairly conveys the idea that Avalon, Fayyer and Pustelnik have some connection to Avalon.

As shown above, that is an indisputable fact supported by evidence.

       The defendants erroneously argue that the term “Avalon Defendants” is unfairly

prejudicial because “it automatically connects and implicates Mr. Fayyer and Mr. Pustelnik,

without any evidence, to the alleged misdeeds of Avalon.” Mem., at 2. First, the term does no

such thing. The mere words “Avalon Defendants” are not argument, they are just a descriptor of

who these defendants are. The term implies only that Fayyer and Pustelnik have a connection to

Avalon.

       The SEC’s Complaint names five defendants. From the very beginning of the case, there

was clear and logical dichotomy between, on the one hand, Avalon, Fayyer and Pustelnik, and on

the other hand, Lek Securities and Sam Lek. For example, Avalon, Fayyer and Pustelnik filed a

single Answer to the Complaint, they are represented by the same counsel, and they have acted

in virtual lockstep throughout this case. It therefore has been logical to label that group as the

“Avalon Defendants,” and to name the remaining defendants as the “Lek Defendants.”




                                                  4
         Case 1:17-cv-01789-DLC Document 448 Filed 09/27/19 Page 6 of 8



        Second, even if the term “Avalon Defendants” conveyed some implication of culpability,

that could be cured by an instruction to the jury that mere use of the term by itself does not prove

liability, and that liability has to be established by evidence.

        Third, even if the use of term “Avalon Defendants” were deemed an argument, it would

be a permissible one. As discussed above, there is ample evidence to support the notion that

Fayyer and Pustelnik were intimately involved in Avalon’s activities, including the violations at

issue in this case. This is the purpose of having a trial – to present the evidence and for the

parties to argue for the inferences they believe should be drawn. The SEC must be free to

present its evidence and argue for the inferences it believes should be drawn. This includes the

inference that Avalon, Fayyer and Pustelnik acted as one to commit the violations. Therefore,

even if use of the term “Avalon Defendants” were deemed an argument (which it is not; it is only

a descriptor) that they acted together, there would be nothing wrong with that argument.

III.    Prohibiting the Term “Avalon Defendants” Would Be Impractical and Unnecessary

        Finally, the suggestion that the term “Avalon Defendants” should be banned completely

from the trial is not practical. The term has been used in numerous filings and discovery papers

in this case, many of which might be presented to the jury. It is not practical to expect that the

phrase somehow could be expunged from every paper in which it ever was used, nor is it

practical to expect that no one would ever mention it.

        Although the SEC opposes any prohibition on the use of the term “Avalon Defendants,”

we note that there is likely to be less use of the term at trial. In light of the prospective

settlement between the SEC and the Lek Defendants, it appears that the trial will be against

Avalon, Fayyer and Pustelnik only. Therefore, the SEC will have less of a need to distinguish

those three defendants from the Lek Defendants, and likely will not use the term as often as if the



                                                   5
         Case 1:17-cv-01789-DLC Document 448 Filed 09/27/19 Page 7 of 8



Lek Defendants were on trial as well. Nonetheless, as discussed above, the term might come up

from time to time, and the SEC should be free to use the term.

                                        CONCLUSION

       For the foregoing reasons, the Defendants’ motion should be denied.

Dated: September 27, 2019                           Respectfully submitted,

                                                            /s/ David J. Gottesman
                                                    David J. Gottesman
                                                    Olivia S. Choe
                                                    Sarah S. Nilson
                                                    U.S. Securities and Exchange Commission
                                                    100 F Street N.E.
                                                    Washington, D.C. 20549
                                                    Tel.: (202) 551-4470 (Gottesman)
                                                    Fax: (202) 772-9292
                                                    Email: gottesmand@sec.gov

                                                    Attorneys for Plaintiff




                                                6
         Case 1:17-cv-01789-DLC Document 448 Filed 09/27/19 Page 8 of 8



                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed via CM/ECF and thereby served

on all counsel of record.



Dated: September 27, 2019                                       /s/ David J. Gottesman




                                              7
